Citation Nr: 0800094	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-35 413	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1. Entitlement to a rating higher than 60 percent for 
hypertension with renal insufficiency.  

2. Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder. 

3. Entitlement to a rating higher than 20 percent for 
diabetes mellitus.  

4. Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD
J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1966 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2003 and in October 
2005 of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

In November 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007). 

FINDINGS OF FACT

1. For hypertension with renal insufficiency, persistent 
edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 
to 8 mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or a limitation of 
exertion are not demonstrated.

2. The symptoms attributable to post-traumatic stress 
disorder do not produce occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood, under the General 
Rating Formula for Mental Disorders and the symptoms 
associated with the diagnosis of post-traumatic stress 
disorder under DSM-IV do not approximate or equate to the 
next higher rating under the General Rating Formula for 
Mental Disorders.  

3. Diabetes mellitus does not require restricted activities. 

4. The combined rating of the service-connected disabilities 
is 90 percent, but the veteran is not unemployable due to his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 60 percent rating 
for hypertension with renal insufficiency have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7541 (2007). 

2. The criteria for a rating higher than 50 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

3. The criteria for a rating higher than 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2007).

4. The criteria for a total disability rating for 
compensation based upon individual unemployability have not 
been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.16 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2003, August 2005, March 2006, and 
October 2006.  The veteran was notified of type of evidence 
needed to substantiate the claims for increase, namely, an 
increase in severity as well as the claim for a total 
disability rating, namely, unemployability. The veteran was 
notified that VA would obtain VA records and records from 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was asked to submit evidence that would include 
evidence in his possession that pertained to the claims. The 
notice included the general provision for the effective date 
of the claims and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudications, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
veteran was provided content-complying VCAA notice, the 
claims were subsequently readjudicated as evidenced by the 
supplemental statement of the case, dated in August 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The VA has obtained VA records and 
afforded the veteran recent VA examinations.  As there are no 
additional records to obtain, no further assistance to the 
veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  



Factual Background

The veteran served in Vietnam in 1967 and was awarded the 
Combat Infantryman Badge. 

Records of the Social Security Administration disclose that 
in 1993 the veteran was granted disability benefits because 
of asthma, diabetes mellitus, and arteriosclerotic heart 
disease. 

Hypertension with Renal Insufficiency 

On VA examination in February 2002, history included 
hypertension for three years and the veteran was on 
medication for blood pressure.  The blood pressure reading 
was 130/88.  Creatinine was 1.8 mg/dL. 

On VA examination in May 2003, the systolic blood pressure 
readings were in the range of 150 to 152 and the diastolic 
readings were in the range of 80 to 84.  It was noted that 
creatinine was 1.6 mg/dL in April 2002 and currently 1.9 
mg/dL (normal range is .6 to 1.3 mg/dL).  

In a rating decision, dated in June 2003, the RO granted 
service connection for hypertension with renal insufficiency 
and assigned a 60 percent rating under Diagnostic Code 7541. 

On VA examination in September 2005, the examiner noted that 
the veteran had been on insulin since 2002, that he self-
monitored his glucose 2-3 times daily, and that he had renal 
insufficiency, but there were no genitourinary symptoms.

Analysis 

Under Diagnostic Code 7541, renal involvement in diabetes 
mellitus is rated as renal dysfunction.  The criteria for the 
next higher rating, 80 percent, for renal 


dysfunction are persistent edema and albuminuria with BUN of 
40 to 80 mg%; or, creatinine of 4 to 8 mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.

In the absence of persistent edema and albuminuria with BUN 
of 40 to 80 mg%; or, creatinine of 4 to 8 mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion, the 
criteria for the next higher rating have not been met at any 
time during the appeal period. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Post-Traumatic Stress Disorder 

VA mental health records disclose that in September 2002 the 
Global Assessment of Functioning (GAF) score was 51.  The 
veteran was in individual and group therapy in beginning in 
September 2002 and throughout 2003. 

On VA psychiatric examination in December 2002, the examiner 
noted that the veteran was married and living with his wife 
of 37 years and his eldest daughter.  According to the 
veteran, he had separated from his wife four or five times, 
but he always returned.  For employment history, the examiner 
noted that the veteran had worked as a welder for 24 years 
for the same employer, but since 1993 the veteran had been 
retired because of severe asthma.  Presently, the veteran 
spends his time with his wife and baby sat his youngest 
grandchild three or four times a week. 

The veteran complained of recurrent nightmares, flashbacks, 
intrusive thoughts, sleep disturbance, hypervigilance, and 
irritability.  He denied panic attacks.  The examiner 
described veteran as neatly groomed and cooperative.  

The veteran was oriented.  His mood was mildly depressed and 
his affect was restricted.  Short-term memory was fairly 
good.  Concentration for serial subtractions was good with a 
single error due to anxiety.  His thought processes were goal 
directed.  

There was no suicidal or homicidal ideation.  He did have 
some difficulty concentrating.  He had normal abstraction 
ability.  The examiner reported that the veteran had mild to 
moderate symptoms of post-traumatic stress disorder.  The 
Global Assessment of Functioning (GAF) was 65.

In a rating decision in December 2002, the RO granted service 
connection for post-traumatic stress disorder and assigned an 
initial rating of 30 percent under Diagnostic Code 9411.  In 
a rating decision in June 2003, the RO increased the rating 
to 50 percent. 

On VA examination in May 2003, the examiner reported that the 
veteran has never been on psychiatric medication or had a 
psychiatric hospitalization or attempted suicide.  The 
veteran's social and employment history had not changed.  It 
was noted that the veteran dropped out of the 11th grade and 
took up welding.  

On mental status examination, the veteran was described as 
well nourished.  The veteran's affect was sad and he was 
tearful at times because his daughters were having domestic 
problems.  The veteran stated that he was angry and easily 
irritated but not necessarily depressed.  The veteran 
complained of insomnia and low energy.  He stated that his 
appetite was normal.  The examiner reported that the 
veteran's concentration was poor and his memory was fair.  
The veteran denied suicidal or homicidal ideation. His speech 
was non-pressured and goal directed.  

As for symptoms of post-traumatic stress disorder, the 
veteran stated that his nightmares had decreased to two or 
three every six months.  He indicated that memories of 
Vietnam depressed him.  Flashbacks and spontaneous memories 
were triggered by helicopters and wooded trails.  The 
examiner noted that the veteran had not worked since 1993 
because of asthma and diabetes.  The examiner expressed the 
opinion that the veteran probably could work with post-
traumatic stress disorder at a sedentary job with minimal 
supervision.  The GAF score was 55. 



On VA examination in September 2005, there was no change in 
the veteran's social and employment history.  The examiner 
noted that the veteran and his wife enjoyed going out and 
that they liked shopping and going to the mall.  The veteran 
indicated that he felt his overall condition had worsened 
because of diabetes, hypertension, and cancer, but he did not 
indicate that his psychiatric condition had worsened.   

On mental status examination, the veteran was described as 
casually dressed.  His responses were goal directed.  He had 
a full range of affect.  There were no signs of cognitive 
impairment.  The examiner reported that the veteran's 
disability had not changed and that the veteran continued to 
socialize.  The examiner found that post-traumatic stress was 
causing moderate emotional impairment, but not occupational 
or social impairment.  The GAF score was 55. 

On VA examination in January 2007, the examiner noted that 
the veteran had been in group and individual therapy since 
2002 and that the veteran was learning to tolerate his 
feelings and increase his emotional range.  There was no 
history of psychiatric medication or psychiatric 
hospitalization.  The veteran stated that he still memories 
of Vietnam triggered by news about Iraq.  He did report a lot 
of startle reaction, but he was somewhat hypervigilant.  The 
examiner noted too that the veteran and his wife celebrated 
special events with friends, including the celebration of 
their 42nd anniversary.  The veteran described his daily 
activities as arising between 7 and 8 in the morning, having 
breakfast, and watching the news.  He then has lunch with his 
granddaughter and then they go to the playground.  In the 
evening he has dinner with his wife and then watched 
television. 

On mental status examination, the veteran appeared casually 
dressed.  His affect was full.  Speech was normal.  There was 
passive suicidal ideation without a plan and no homicidal 
ideation.  Cause and effect thinking was displayed and the 
veteran used language abstractly.  The veteran was oriented 
and memory was grossly intact. Judgment was adequate.  It was 
noted that the veteran's symptoms had diminished over the 
previous year.  The examiner commented that the veteran was 
able to perform the activities of daily living and that he 
was not socially impaired.  And employment was not impaired. 
The GAF score was 64. 

In November 2007, the veteran testified that he still had 
nightmares of Vietnam and that he had frequent night sweats.  
He also stated that he had anger management problems and 
problems with his marriage.  He related that he was in weekly 
support group and he also received counseling on a monthly 
basis.

Analysis 

Under Diagnostic Code 9411, post-traumatic stress disorder is 
rated under a general rating formula for mental disorders.  
The criteria for the next higher rating, 70 percent, are 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994). A 
GAF score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A score from 51 to 60  
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
score from 61 to70 represents mild symptoms (e.g., depressed 
mood and mild insomnia) 


or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. 

The record shows that the veteran's post-traumatic stress 
disorder symptomatology includes nightmares, flashbacks, 
intrusive thoughts, sleep disturbance, hypervigilance, and 
irritability. The record also shows that the veteran retired 
after 24 years on the same job because of asthma.  He 
recently celebrated 42 years of marriage and he has 
established meaningful interpersonal relationships with his 
daughters and a grandchild.  The veteran does participate in 
social activities. 

During the appeal period, the GAF scores have ranged from 51 
to 64.

Reconciling the various reports into a consistent disability 
picture, the clinical findings do not more nearly approximate 
or equate to the criteria for a 70 percent rating at any time 
during the appeal, as none of the criteria for a 70 percent 
rating have been shown, such as deficiencies in most areas, 
such as family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. 

As for symptoms associated with the diagnosis of post-
traumatic stress disorder in DSM- IV, but not listed in 
Diagnostic Code 9411, such as nightmares, flashbacks, 
intrusive thoughts, sleep disturbance, hypervigilance, and 
irritability are not the equivalent to the level of 
occupational and social impairment with deficiencies in the 
areas of work and family relations for a 70 percent rating.



As for the GAF scores, ranging from 51 to 64, the lowest 
score of 51 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social or occupational functioning, 
which do not more nearly approximate or equate to the 
criteria for a 70 percent rating. 

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 50 
percent for post-traumatic stress disorder, and the benefit-
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

Diabetes Mellitus 

On VA examination in February 2002, history included a 
diagnosis of diabetes mellitus since 1993 and currently 
requiring insulin.

In a rating decision in May 2002, the RO granted service 
connection for diabetes mellitus due to the veteran's 
exposure to herbicides in Vietnam and assigned an initial 
rating of 20 percent under Diagnostic Code 7913. 

On VA examination in May 2003, the examiner noted that the 
veteran was on insulin.  The examiner reported that the 
current level of control of diabetes mellitus influenced by 
high doses of prednisone for treatment of asthma.  There was 
no clear evidence of neuropathy, but there was diabetic 
nephropathy with hypertension since 2002 that was not 
accompanied by proteinuria.  

On VA examination in September 2005, the examiner noted that 
the veteran had been on insulin since 2002 and he self-
monitored his glucose 2-3 times daily.  There was no history 
of insulin induced syncope.  

In November 2007, the veteran testified that that he used 
insulin twice a day and that he monitored his activities but 
his activities were not restricted.  The veteran stated that 
physical activities could upset his blood sugar and leave him 
disoriented.  He also reported a recent drop in his weight.  

Analysis 

Under Diagnostic Code 7913, the criteria for the next higher 
rating, 40 percent, for diabetes mellitus are insulin, a 
restricted diet, and regulation of activities. 

Although the veteran is on insulin, regulation of activities 
has not been indicated.    

In the absence of regulation of activities, the criteria for 
the next higher rating have not been met at any time during 
the appeal period. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

A Total Disability Rating for Compensation Based on 
Individual Unemployability

On VA examination in September 2005, the examiner expressed 
the opinion that the kidney disability and diabetes would 
have no limitations on employment and that the veteran could 
do more than sedentary work.  

In April 2006, the VA social worker, who had worked with the 
veteran since 2002, expressed the opinion that post-traumatic 
stress disorder rendered the veteran unemployable. 

On VA examination in January 2007, the examiner expressed the 
opinion that with diabetes, including peripheral neuropathy 
of the lower extremities, the veteran was capable of 
performing at least sedentary duties. 

As of a rating decision in March 2007, the veteran's service-
connected disabilities were: hypertension with renal 
insufficiency, 60 percent; post-traumatic stress disorder, 50 
percent; diabetes mellitus, 20 percent, peripheral neuropathy 
of the right and left lower extremities, each 10 percent, and 
malaria, zero percent.  The combined rating is 90 percent. 



Analysis 

A total disability rating for compensation may be assigned, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

As stated above, the service-connected disabilities have a 
combined rating of 90 percent, which does meet the 
requirements set forth in 38 C.F.R. § 4.16(a).

However, the record also shows that the veteran retired in 
1993 because of asthma, a nonservice-connected disability.  
Although a VA social worker expressed the opinion that post-
traumatic stress disorder rendered the veteran unemployable, 
the symptomatology on VA examinations, covering a period of 
five years, does not support such a finding as the criteria 
for a rating higher than 50 percent have not been met. 

Also, VA examiners have expressed the opinion that the kidney 
disability and diabetes to include peripheral neuropathy of 
the lower extremities does not preclude employment on a 
physical level.  And a VA examiner expressed the opinion that 
employment was not impaired by post-traumatic stress 
disorder.  

For the above reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). 

And as the present disability picture is not so exceptional 
or unusual as to render impractical the application of the 
regular schedular standards, referral to the Director of the 
Compensation and Pension Service for an extra-schedular 
rating, is not warranted.  38 C.F.R. § 3.321(b)(1).







ORDER

A rating higher than 60 percent for hypertension with renal 
insufficiency is denied.  

A rating higher than 50 percent for post-traumatic stress 
disorder is denied. 

A rating higher than 20 percent for diabetes mellitus is 
denied.  

A total disability rating for compensation based on 
individual unemployability is denied.



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


